Citation Nr: 1134496	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to February 1946.  The Veteran died in May 2007; the Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Board finds that the Appellant's claim of entitlement to service connection for the Veteran's cause of death must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

With respect to the duty to assist, in the context of a claim for DIC benefits, such as the present claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In the instant case, the RO furnished the Appellant with a VCAA letter dated November 2007 that was not fully Hupp compliant.  Specifically, the letter failed to notify the Appellant of the conditions for which the Veteran was service-connected at the time of his death.  Furthermore, it is not clear that the Appellant has been informed of the requirements for substantiating a DIC claim based on a condition not yet service connected.  Corrective action is therefore required on remand.

The duty to assist also includes obtaining a medical opinion when it is necessary to make a decision on the claim.  With regard to cause of death claims, the duty to assist requirement under 38 U.S.C.A. § 5103(a) requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(a) (West 2002); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103(a)(2) (West 2002).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service was either the principal or contributory cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.   § 3.312 (2010).  For a service-connected disability to be the principal cause of death, it must, singly or jointly with some other condition, be the cause of the Veteran's death or be etiologically related to it.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

For a service-connected disability to be a contributory cause of death, the service-connected disability must contribute substantially or materially to the Veteran's death, combined to cause death, or aid or lend assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Even in the case when the primary cause of death is by its very nature so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, VA must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it is not generally reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The record reflects that the Veteran's sustained an injury to his right ear drum during service as a result of an explosion.  He immediate developed ringing in his ear and subsequently developed a hearing loss disability.  He died in May 2007, at the age of 82.  The Veteran's death certificate listed his cause of death as advanced dementia (Alzheimer's), with an approximate onset of the condition in 1997.  Meningioma was listed as another significant condition contributing to death.  An autopsy was not performed.  At the time of his death, the Veteran was service-connected for bilateral hearing loss (rated as 100 percent disabling), labyrinthitis, right, post-operative (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), a scar of the right buttock (rated as noncompensably disabling), and epidermophytosis (rated as noncompensably disabling).

The Appellant alleges that the Veteran's service-connected disabilities contributed to his death, specifically stating in her March 2009 Substantive Appeal that such conditions affected the Veteran's equilibrium and made him "dizzy all the time."  The Appellant further alleged that the Veteran "was always falling and running into things and injuring himself."  She alleged that the Veteran's meningioma could have "definitely been caused by all the head injuries he suffered" at the time of the in-service explosion.  In December 2007, the Appellant alleged that people who experience "constant agitation" suffer from Alzheimer's disease at greater rates than those who do not.  She further stated that the Veteran experienced constant agitation because he could not hear.  

The record contains no medical opinions regarding the possible relationship between the Veteran's cause of death and his service-connected disabilities.  Given the Appellant's assertions of such a connection, the Board concludes that a VA opinion is required to address the possibility of a relationship between the Veteran's service-connected disabilities and his cause of death.

The Appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have a significant impact on the other).  In other words, the outcome of the Appellant's claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318 depends in part on the determination of entitlement to service connection for the cause of the Veteran's death.  Therefore, the Board will defer action on the claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC should furnish the Appellant with complete VCAA notice pursuant to Hupp v. Nicholson.  See 21 Vet. App. 342 (2007), with a copy to her representative.  The VCAA notice should include (1) a statement of the disabilities for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a death claim based on a disability not yet service connected.

2.  The AMC must obtain a VA opinion from a VA physician of appropriate expertise, with credentials demonstrating expertise with neurological disorders, to address whether the cause of the Veteran's death is etiologically related to the Veteran's active military service or a service connected disability.  At the time of his death, the Veteran's service-connected disabilities included (bilateral hearing loss, post-operative right labyrinthitis, tinnitus, right buttock scar, and epidermophytosis).  

The claims file must be reviewed in conjunction with rendering the requested opinion and the examiner's report must reflect that the file was reviewed.  

The examiner is asked to express an opinion as to whether at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's dementia which ultimately led to the Veteran's demise was either caused by or aggravated by a service connected disability (or combination of service connected disabilities).

The examiner should also state whether it is it as least as likely as not (i.e. a 50% probability or greater) that the Veteran's dementia was caused by or etiologically related to an in-service explosion.  

The examiner should state whether it is at least as likely as not (i.e. a 50 percent or greater probability) that a service connected disability caused, hastened, or substantially and materially contributed to the Veteran's death. 

In all conclusions, the VA physician must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon; the VA physician must also note and comment on the medical significance of the allegations submitted by the Appellant.  A detailed rationale must be provided for all findings rendered.  If a requested opinion cannot be rendered without resorting to speculation, the examiner should so indicate and must provide an explanation for the reason such opinion cannot be reached.


3.  After undertaking any additional development that it deems to be necessary, the AMC should then readjudicate the Appellant's claims.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



